Citation Nr: 1014512	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for type II diabetes, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine in which the RO, in pertinent part, 
denied service connection for type II diabetes associated 
with herbicide exposure.  

In his March 2007 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  In his April 2007 Pre-Certification Review, the 
Veteran's representative requested a videoconference hearing.  
In a July 2007 letter, the RO informed the Veteran that his 
hearing was scheduled in August 2007; however, in 
correspondence received in July 2007, the Veteran's 
representative indicated that he wished to withdraw his claim 
for service connection for diabetes, and requested that the 
August 2007 hearing be cancelled.  


FINDING OF FACT

On July 19, 2007, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal 
with regard to the claim for service connection for type II 
diabetes.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his claim for service connection for 
type II diabetes, claimed as due to herbicide exposure, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  

In correspondence received in July 2007, the Veteran's 
representative indicated that the Veteran requested 
withdrawal of the appeal as to the claim for service 
connection for diabetes.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to that claim.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal as to the claim for service connection for type II 
diabetes, to include as due to herbicide exposure, is 
dismissed.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


